Exhibit 99.1 News Release Media Contacts: Joe Noel, Michael Wachs, CEOcast, 212.732.4300, mwachs@ceocast.com Garrett Axford, Georgina Garrett / Simon Jones, 866.940.9987, +44.1903.854900 mail@garrett-axford.co.uk For Immediate Release Telkonet Announces 2008 Third Quarter Results Telkonet Segment Revenue Increases 24%, Gross Margins Increases by 12%; Operating Results Improve by $2.2 million November 10, 2008: Germantown, MD – Telkonet, Inc. (AMEX:TKO), the leading provider of innovative, centrally managed solutions for integrated energy management, networking, building automation and proactive support services, announced today third quarter results for the period ended September 30, 2008. The results of operations include the acquisitions of EthoStream, LLC, Smart Systems International and Newport Telecommunications Co, (acquired by MSTI Holdings, Inc.) on March 15, March 9, 2007, and July 18, 2007, respectively and also includes the operations of the Company’s majority-owned subsidiary MSTI Holdings, Inc. (OTCBB: MSHI) or “MST.” For the 2008 third quarter, Telkonet, Inc. had revenue of $5.7 million, an increase of 24% compared to $4.6 million in the 2007 third quarter. The increase was a result of organic growth in the Company’s energy and hospitality management businesses. Excluding revenue from its MST subsidiary, Telkonet had revenue of $4.7 million, an increase of 24% compared to $3.8 million in the year-earlier period and $4.6 million in the 2008 second quarter. Telkonet, Inc. reported gross margins of 39% for the third quarter of 2008 compared to the prior year period of 27%, and 34% in the second quarter 2008. All of the profit was generated from the Telkonet segment’s operations. Excluding gross margins from MST, Telkonet reported gross margins of 47% for the third quarter of 2008 compared to the prior year period of 35%, and 42% in the second quarter Selling, general and administrative expenses were $3.1 million, compared to $4.6 million in the 2007 third quarter. Excluding expenses from its MST subsidiary, Telkonet’s selling, general and administrative expenses were $2.1 million in the 2008 third quarter, compared to $3.3 million in the 2007 third quarter. Telkonet, Inc. reported a third quarter 2008 net loss of $(2.9) million, or $(0.04) per share, compared to a net loss of $(5.0) million or $(0.07) per share in the 2007 third quarter. During the period ended September 30, 2008, the Company recorded a non-cash expense of $1.6 million in connection with the sale of certain debentures.Telkonet (excluding the results of MST) had a negative adjusted EBITDA (Earnings Before Interest, Taxes, Depreciation and Stock-Based Compensation), a non-GAAP measure, in the third quarter of 2008 of $(0.4) million compared to negative adjusted EBITDA of $(2.6) million in the 2007 third quarter. Telkonet had a negative adjusted EBITDA in the second quarter of 2008 of $(1.2) million. “Despite a challenging economic environment, Telkonet took tangible measures to reach the Company’s goal of being cash-flow break-even by the end of 2008, as reflected by the $800,000 reduction in EBITDA loss compared to the 2008 second quarter,” said Jason Tienor, Telkonet’s president and CEO. “While our business, like many others, has been impacted by a slowing economy and a credit crisis which has (more) delayed some projects like our energy solutions, the Company was able to generate solid year-over-year and sequential revenue growth, reflecting the near-term return that our energy solutions deliver customers. Due to increased sales of energy management products, as well as streamlining engineering costs and driving purchasing efficiencies, we were also able to improve gross margins. Recent contract awards from Americas Best Value Inn Las Vegas and Columbia Sussex Hotel Group reflect the demand in the hospitality industry to lower energy costs.
